Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

 Claim Objections
Claim 1 is objected to because of the recitation “groove having has a cross section” in line 18 and should be “groove having 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 line 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much difference of a radius between the concave and convex spherical shapes of the first and second contact surfaces would be considered “substantially the same radius”. For examination purposes, the limitation will be interpreted as “having . 
The term “near” in claim 5 line 5 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how close or far the housing relative to a first free end of the second flange would be considered “near”. For examination purposes, the limitation will be interpreted as “the housing is positioned on the second contact surface, at a distance from a free first end of the second flange”.
The term “approximately” in claim 7 line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much difference in distance the free end of the first flange is relative from the housing and from the second end of the second flange would be considered “approximately equidistant”. For examination purposes, the limitation will be interpreted as “positioned .
The term “substantially” in claim 12 lines 2 and 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how different a cylindrical shape would still be considered “substantially cylindrical”. For examination purposes, the limitation will be interpreted as “a .

Claim Rejections - 35 USC § 103
Claim 1, 4-6, 11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini et al. (DE 102004056429 A1, hereinafter “Fadini”) in view of Paspati (US 4,815,771).
In regard to claims 1, 14, and 16, Fadini discloses an aircraft piping (See note below) that comprising at least one coupling device (Coupling shown in Fig. 1) intended for coupling first and second pipes (Fig. 1, pipes 10 and 12) of a run of piping (Fig. 1), the coupling device comprising: 
a first part (Fig. 1, 10a), configured to be coupled to the first pipe (Fig. 1, pipe at 10), as well as a second part (Fig. 1, at 12a, 12b, and 12c) configured to be coupled to the second pipe (Fig. 1, second pipe at 12), 
the first part comprising a first flange (Fig. 1, flange at 10a) which widens in the direction of the second part in operation (Fig. 1, flange at 10a widens in the direction of 12a) and which has a first contact surface (Fig. 1, surface of 10a that contacts the indicated second part), 
the second part comprising a second contact surface (Fig. 1, surface of the indicated second part that contacts 10a), which widens in a same direction as the first contact surface (Fig. 1, indicated second contact surface widens in the same direction as 10a), configured to collaborate with the first contact surface (Fig. 1, collaboration by contact at 10a), the second part comprising a second flange and a third flange (See image below, the second part includes a second flange and a third flange similar to the applicant’s invention shown in Fig. 5 where a third flange 52 is a straight section and a second flange 50 which includes the curved portion at 50.2 extends from 52. The indicated third flange of Fadini is a straight section where the indicated second flange includes a curved section that extends from the third flange.),
the coupling device comprising at least one seal (Fig. 1, seal 16) interposed between the first and second parts (Fig. 1, 16 is between 10a and 12a) as well as at least one clamp (Fig. 1, clamp 14) to keep the first and second contact surfaces pressed against one another while allowing them to slip relative to one another (See Fig. 1, the invention shown has a gap above the seal 16 and allows for relative movement between 10 and 12. Additionally, the invention shown is similarly constructed to the applicant’s invention.), 
at least one of the first contact surface and the second contact surface including a housing configured to house the seal (Fig. 1, at 12b includes a housing for the seal),
wherein the clamp comprises at least one clamping jaw (Fig. 1, portion of 14 that contacts 12a or 10a can be interpreted as a jaw) comprising a groove (Fig. 1, groove of 14 that houses 10a and 12a), configured to contact with external surfaces of both the first and second parts (Fig. 1, groove of 14 contacts 10a and 12a) such that the clamp contacts the first flange (Fig. 1, contact between 14 and 10a), the second flange (See image below, contact between the clamp and the second flange) and the third flange (See image below, contact between the clamp and the third flange), the groove having a cross section such that a concentric tightening of the clamp causes the first and second contact surfaces to be kept pressed against one another (Fig. 1 shows a connected state in which clamp 14 concentrically clamps 10a and 12a such that the contact surfaces press against one another),
wherein the groove has a first flank configured to be in contact with an external surface of the first flange (See image below, indicated first flank contacts the external surface of the first flange) and a second flank configured to be in contact with an external surface of the third flange (See image below, indicated second flank contacts the external surface of the third flange).  

    PNG
    media_image1.png
    177
    568
    media_image1.png
    Greyscale

It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “An aircraft piping” of claim 14 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “at least one coupling according to claim 1".  Therefore, little patentable weight is given to "An aircraft piping". Further, the invention of Fadini is for exhaust systems of vehicles which is similar to the intended use of the applicant’s invention described in the specification in [0040] that recites “the piping 30 is configured to carry a hot fluid, such as hot air for example, in an aircraft.”
Fadini does not expressly disclose the second contact surface which includes the housing has a reduced thickness at the housing and the housing has rectangular cross-section. 
In the related field of angular and adjustable joints, Paspati shows a rotatably adjustable joint (Fig. 1) having a part (Fig. 1, at 18) with a contact surface (Fig. 1, exterior surface 19) that includes a rectangular housing (Fig. 1, rectangular housing at 24) that has a reduced thickness at the housing for a seal (Fig. 1, seal at 24).
It would have been obvious to one having ordinary skill in the art to have substituted the housing of Fadini for a rectangular recessed housing as shown by Paspati in order to have the advantage of a more reliable groove for seals. See https://www.copiermachinery.com/en/featured/articles/what-is-roll-grooving-what-is-the-purpose-of-grooved-pipes/ that discloses the advantages of both cold forming grooves and cutting grooves on pipes for seals. 
In regard to claim 4, Fadini and Paspati discloses the coupling device according to claim 1, and Fadini further discloses wherein the second and third flanges exhibit a joining zone (The applicant defines a joining zone at 60 in Fig. 5 where the second flange transitions to the third flange. Therefore, see image above for claim 1, where a joining zone is defined by the transition between the second flange and the third flange.) and which form a 13PATENT APPLICATION5405.139049V-shaped cross section (See image below, the second flange and the third flange forms at least a V-shape as defined by the arrows), the second flange comprising the second contact surface (Fig. 1, the portion at 12b and 12c that contacts 10a is part of the indicated second flange. Also, see image above for claim 1.).  

    PNG
    media_image2.png
    344
    613
    media_image2.png
    Greyscale

In regard to claim 5, Fadini and Paspati discloses the coupling device according to claim 1, 
and Fadini further discloses wherein the second and third flanges (Fig. 1, flange at 12a) which exhibit a joining zone (See above for claim 4) and which form a V-shaped cross section (See image above for claim 4), the second flange comprising the second contact surface (Fig. 1, the portion at 12b and 12c that contacts 10a is part of the indicated second flange), and 
wherein the housing is positioned on the second contact surface (Fig. 1, housing of 16 is positioned on the second contact surfaces at 12b and 12c), at a distance from a free first end of the second flange (Fig. 1, free end of 12b and 12c that is below 10a).  
In regard to claim 6, Fadini and Paspati discloses the coupling device according to claim 4, and Fadini further discloses wherein the first flange has a free end distant from a second end of the second flange in a state of rest (See image below, indicated first free end has a distant from a second end of the second flange in a state of rest. The indicated second end of the second flange is similarly positioned to the applicant’s invention of a second end of the second flange at 50.2 in Fig. 5).  

    PNG
    media_image3.png
    284
    719
    media_image3.png
    Greyscale
 
In regard to claim 11, Fadini and Paspati discloses the coupling device according to claim 1, and Fadini further discloses wherein the first part 14PATENT APPLICATION5405.139049comprises a first pipe (Fig. 1, pipe 10) configured to connect the first flange and the first pipe (Fig. 1, connection between 10 and 10a), and wherein the first flank is dimensioned so that, in a state of rest, the first flank is distant from the first pipe (Fig .1, indicated first flank of 14 has distance from 10).  
In regard to claim 17, Fadini discloses a coupling device intended for coupling first and second pipes (Fig. 1, pipes 10 and 12) of a run of piping (Fig. 1), the coupling device comprising: 
a first part (Fig. 1, 10a), configured to be coupled to the first pipe (Fig. 1, pipe at 10), as well as a second part (Fig. 1, at 12a, 12b, and 12c) configured to be coupled to the second pipe (Fig. 1, second pipe at 12), 
the first part comprising a first flange (Fig. 1, flange at 10a) which widens in the direction of the second part in operation (Fig. 1, flange at 10a widens in the direction of 12a) and which has a first contact surface (Fig. 1, surface of 10a that contacts the indicated second part), the first flange comprising a first free end (See image attached to claim 6 above) and a second end (Fig. 1, opposite end of the indicated first free end of the first flange) configured to be coupled to the first pipe (Fig. 1, indicated second end of the first flange is coupled to 10), 
the second part comprising a second contact surface (Fig. 1, surface of the indicated second part that contacts 10a), which widens in a same direction as the first contact surface (Fig. 1, indicated second contact surface widens in the same direction as 10a), configured to collaborate with the first contact surface (Fig. 1, collaboration by contact at 10a), the second part comprising a second flange (See image above attached to claim 1, the second includes a second flange), the second flange comprising the second contact surface (Fig. 1 and see image attached to claim 1 above, the second flange comprises the second contact surface), the second flange comprising a free first end (See image attached to claim 1 above, the second flange has an open end which defines a free first end of the second flange) and a second end connected to a third flange (See image attached to claim 1 above, opposite the indicated free first end of the second flange defines a second end of the second flange that transitions into the third flange), 
the coupling device comprising at least one seal (Fig. 1, seal 16) interposed between the first and second parts (Fig. 1, 16 is between 10a and 12a) as well as at least one clamp (Fig. 1, clamp 14) to keep the first and second contact surfaces pressed against one another while allowing them to slip relative to one another (See Fig. 1, the invention shown has a gap above the seal 16 and allows for relative movement between 10 and 12. Additionally, the invention shown is similarly constructed to the applicant’s invention.), at least one of the first contact surface and the second contact surface including a housing configured to house the seal (Fig. 1, at 12b includes a housing for the seal), 
wherein the clamp comprises at least one clamping jaw (Fig. 1, portion of 14 that contacts 12a or 10a can be interpreted as a jaw) comprising a groove (Fig. 1, groove of 14 that houses 10a and 12a), configured to collaborate with the first and second parts (Fig. 1, collaboration by groove of 14 contacting 10a and 12a), which has a cross section such that a concentric tightening of the clamp causes the first and second contact surfaces to be kept pressed against one another (Fig. 1 shows a connected state in which clamp 14 concentrically clamps 10a and 12a such that the contact surfaces press against one another), and 
wherein the housing is positioned on the second contact surface (Fig. 1, housing at 12b is positioned on the indicated second contact surface), closer to the free first end of the second flange than to the second end (See image attached to claim 1, the indicated housing is closer to the first free end of the second flange than the indicated second end of the second flange).
Fadini does not expressly disclose the second contact surface which includes the housing has a reduced thickness at the housing.
In the related field of angular and adjustable joints, Paspati shows a rotatably adjustable joint (Fig. 1) having a part (Fig. 1, at 18) with a contact surface (Fig. 1, exterior surface 19) that includes a rectangular housing (Fig. 1, rectangular housing at 24) that has a reduced thickness at the housing for a seal (Fig. 1, seal at 24).
It would have been obvious to one having ordinary skill in the art to have substituted the housing of Fadini for a rectangular recessed housing as shown by Paspati in order to have the advantage of a more reliable groove for seals. See https://www.copiermachinery.com/en/featured/articles/what-is-roll-grooving-what-is-the-purpose-of-grooved-pipes/ that discloses the advantages of both cold forming grooves and cutting grooves on pipes for seals. 

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Berchtold et al. (US 2006/0082142 A1 hereinafter “Berchtold”).
In regard to claims 2 and 13, Fadini and Paspati discloses the coupling device according to claims 1 and 10, and Fadini further discloses wherein the first contact surface, second contact surface, and the first flank of the clamp have complementary conical shape (Fig. 1) but does not expressly disclose wherein the first contact surface has a concave spherical shape and wherein the second contact surface has a convex spherical shape, the concave and convex spherical shapes of the first and second contact surfaces having the same radius; and
wherein the first flank of the clamping jaw and the external surface of the first flange have collaborating concave and convex spherical shapes.  
In the related field of exhaust pipe joints, Berchtold teaches a first contact surface (Figs. 1 and 2, surface at 5), a second contact surface (Figs. 1 and 2, surface at 11), and a first flank of a clamping jaw (Figs. 1 and 2, clamp 12 is spherically shaped) having complementary concave and convex shapes and having the same radius (Figs. 1 and 2, , 5 and 11 are complementary and have the same radius) in order to have the advantage of a relatively smooth outer surface that is aesthetically desirable and can be reassembled without impairment as taught in [0015]. 
 It would have been obvious to one having ordinary skill in the art to have modified the conical shape of the first contact surface, the second contact surface, and the clamping jaw of Fadini in view of Paspati to be spherically shaped of the same radius in order to have the advantage of a desirable aesthetic shape and can be reassembled without impairment as taught by Berchtold. It is also noted that in [0022] of Fadini, discloses the term “conical” in context of the invention is not limited to being exactly conically shaped or a rectilinear shape. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini such that the first contact surface, the second contact surface, and the clamping jaw be spherically shaped, since this would allow for rotational flexibility.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed concave and convex shape was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In regard to claim 7, Fadini and Paspati discloses the coupling device according to claim 6, but does not expressly disclose the free end of the first flange is positioned equidistant from the housing and from the second end of the second flange.   
In the related field of exhaust pipe joints, Berchtold teaches a free end of a first flange (Fig. 1, free end at 24 of a first flange) positioned between a housing (Fig. 1, housing at 8) and a second end of a second flange (Fig. 1, transition surface 35 can be interpreted as a second end of a second flange) in order to promote durability of a seal in a housing (In [0013] discloses contact adjacent both sides of the housing at 8 for the seal 7 by the first flange at 4 and 24 as shown in Fig. 2 promotes a tight connection and durability of the seal 7).
It would have been obvious to one having ordinary skill in the art to have modified the position of the free end of the first flange of Fadini in view of Paspati to be between the housing and the second end of the second flange in order to have the advantage of a tight connection and durable seal as taught by Berchtold.
Further, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, claim 7 recites the free end of the first flange is equidistant from the housing and from the second end of the second flange which is a relative dimension of distance of the free end of the first flange and appears to be an arbitrary position as shown in Figs. 5, 7, and 8A where the free end at 46.1 can be in different positions away from being equidistant from the housing and the from the second end of the second flange. Therefore, it would have been obvious to one having ordinary skill in the art to have modified Fadini in view of Paspati and Berchtold to have the free end of the first flange is positioned equidistant from the housing and from the second end of the second flange to have the advantage of a strong and reliable seal.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Shotbolt (US 4,486,037).
In regard to claims 8 and 9, Fadini and Paspati discloses the coupling device according to claim 1, but does not expressly disclose wherein, of the first and second contact surfaces, at least one comprises a coating made of a material which encourages a slipping of the first and second contact surfaces against one another; and 
wherein the first flange comprises a coating made of a material that encourages slippage between the first flange and the clamp.
  In the related field of pipe socket joints, Shotbolt teaches contact surfaces of a pipe joint can include PTFE in order to have the advantage of a low coefficient of friction (Fig. 1 and in 1:44-58 discloses applying PTFE to the surfaces between the hub 5 and thrust ring 9 to achieve a minimum low coefficient of friction). 
It would have been obvious to one having ordinary skill in the art to have modified the contact surfaces between the first flange and the clamp of Fadini in view of Paspati to include a coating of PTFE in order to have the advantage of low coefficient of friction as taught by Shotbolt.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, PTFE is a known material for pipe parts that had advantages of corrosion resistance and increasing lifetime as described at https://www.fluorotec.com/news/blog/the-properties-and-advantages-of-polytetrafluoroethylene-ptfe/. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the clamp and the flanges of Fadini in view of Paspati to include a coating of PTFE for corrosion resistance and increased lifetime. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Pfeuffer (US 3,498,649).
Fadini and Paspati discloses the coupling device according to claim 1, 
and Fadini further discloses wherein each clamping jaw comprises a central portion (Fig. 1, the central curved portion of 14), connecting the first and second flanks (Fig. 1, indicated first and second flanks extend from the central portion of 14), which has an internal surface (Fig. 1, internal surface of 14) configured to bear against the external surface of the joining zone when the clamp is clamped tight in operation (Fig. 1, internal surface of 14 bears against the external surface of the indicated joining zone when the clamp is tightened as shown).  
Fadini and Paspati do not expressly disclose wherein the joining zone joining the second and third flanges has a cylindrical external surface and the clamp has a cylindrical internal surface.
In the related field of clamped joints, Pfeuffer shows a known clamp 3 with an internal cylindrical surface for various flared pipe embodiments as shown in Figs. 1-8 (For example, Fig. 8 shows a clamp 3 with an internal cylindrical surface and the pipe 20 has a cylindrical external surface). 
It would have been obvious to one having ordinary skill in the art to have substituted the clamp of Fadini in view of Paspati for the clamp of Pfeuffer that includes an internal cylindrical surface in order to have the advantage of a clamp that provides a water-tight connection as taught by Pfeuffer in 3:63-75.
Further, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed cylindrical surfaces were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini in view of Paspati such that the internal surface of the clamp and the external surface of the joining zone be cylindrically shaped, since this would allow for easier manufacturing of a straight surface than a curved surface.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Paspati (US 4,815,771) and further in view of Feuser (DE 102004060845 A1).
Fadini and Paspati discloses the coupling device according to claim 1, but does not expressly disclose the seal is an annular seal with a C-shaped cross section.
In the related field of sealed pipe joints, Feuser teaches a pipe joint having a C-shaped seal (Fig. 1 shows a joint with a C-shaped seal 8) and is advantageously C-shaped to provide a preload that generates high degree of tightness and provide greater elasticity (In [0005] of the English translation discloses the advantages of the C-shaped sealing ring).
	It would have been obvious to one having ordinary skill in the art to have modified the shape of the seal of Fadini in view of Paspati to be C-shaped in order to have the advantage of providing a preload that generates high degree of tightness and provide greater elasticity as taught by Feuser.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 4, filed 08/30/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 by the prior art Paspati alone has been withdrawn. 
Applicant's arguments filed 08/30/2022 regarding the prior art Fadini in view of Paspati have been fully considered but they are not persuasive.
In response to applicant’s argument that Fadini does not disclose the clamp contacts the first flange, the second flange and the third flange as required by claim 1, however, Fadini does disclose the clamp contacting the first flange, the second flange, and the third flange similar to the applicant’s invention. See the below comparing Fadini to the applicant’s invention.
Prior Art Fadini:

    PNG
    media_image1.png
    177
    568
    media_image1.png
    Greyscale


Applicant’s Invention:

    PNG
    media_image4.png
    395
    480
    media_image4.png
    Greyscale

The applicant’s invention as shown above and described in the specification that the second flange is defined at 50.2 which contacts the first flank 58.2 (See Fig. 7) of the clamp, therefore, a second end of the second flange can be reasonably interpreted at the indicated transition line above where the third flange defines a straight section and the second flange defines the curved portion at 50.2 to the free end of 50. Equivalently, Fadini can be interpreted in the same way as illustrated above where a third flange is a straight section where a second flange that has a curved portion also contacting the clamp extends to a free end of the second flange. Therefore, contact exists at the third flange and the second flange with the clamp and meets the requirements of claim 1.
In response to applicant's argument that the references fail to disclose the features of new claim 17, however, it is noted that the features upon which applicant relies (i.e., paragraph [0056] of the specification) are not recited in the rejected claim 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, Fadini in view of Paspati does disclose the features of claim 17. See the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679